Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 1/24/2022, wherein claims 1, 5, 6, 8, 10, 11, 13 and 16 were amended; claims 3-4, 7 and 18-19 were canceled; and claims 21-25 are added. Claims 16-17 and 20 remain withdrawn from consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8-15 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13 and 17 of U.S. Patent No. 10,811,291 in view of Hayashida et al. (US 5,890,598).  U.S. Patent No. discloses the claimed invention except for the a plurality of first island structures disposed over main portions of the first and second comb portions. However, Hayashida teaches a substrate container comprising a support structure (at 8 in Fig. 4) comprising a connection portion (at 7 in Fig. 4) and a plurality of comb portions (at 7a in Fig. 4 and Fig. 3) connected to the connection portion, wherein the plurality of comb portions comprises a main portion (7a) and a plurality of island structures (7b) disposed over the main portion wherein the plurality of island structures are separated from each other (See Fig. 6), for the purpose of making point-to-point contact with the substrate so as to not scratch it (See column 3, lines 13-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided main portions of the comb portions of U.S. Patent No. 10,811,291 with a plurality of island structures as taught by Hayashida in order to reduce the contact between the support structures and the substrates to better protect the substrates. 
Allowable Subject Matter
Claims 1, 2, 5, 6, 8-15 and 21-25 would be allowable upon filing of proper terminal disclaimer to overcome the double patenting rejection set forth in this Office action. 
Withdrawn claims 16-17 and 20 will be considered for rejoinder upon allowability of claims 1, 2, 5, 6, 8-15 and 21-25.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735